DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In the Examiner’s opinion in regards to claims 1, 10 & 20, Hayata et al (US 20200132438 A1) teaches an optical system comprising a reflector (71, i.e. imaging surface), a reflector substrate (70, i.e. imaging element) and an extinction component (22, i.e. diaphragm) wherein the reflector (71) is mounted on the reflector substrate (70) wherein the extinction component (22) is arranged on the front of the reflector substrate (70) (Paragraphs 0034-0036; Figure 1).  However, Hayata et al does not teach an optical apparatus having the structural limitations of the reflector being configured to reflect an incident light signal and wherein extinction component being configured to reduce scattered light produced by the incident light signal on a reflector substrate in combination with the remaining limitations of independent claims 1, 10 & 20.  The remaining claims are allowed due to their dependency.
In the Examiner’s opinion in regards to claims 1, 10 & 20, Shepard et al (US 20200142034 A1) teaches a LIDAR system (100) comprising an array (110) of light detectors (112), an aperture (122) defined within an opaque material (120), a lens (130), and a filter (160). The system (100) may measure light (102) received from an object .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.J/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856